Citation Nr: 0614052	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left thumb laceration.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to December 
1974 and had additional service as a member of the National 
Guard for the period that extended from September 1980 to 
January 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision issued by the 
RO.  

The Board remanded this case back to the RO for additional 
development in May 2004.  



FINDING OF FACT

The veteran currently is shown to have a residual left thumb 
scar that as likely as not is due to an injury suffered 
during a period of active duty for training with the Virginia 
Army National Guard.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left thumb disability manifested by a residual laceration 
scar is due to an injury that was incurred in a period of 
active duty for training.  38 U.S.C.A. §§ 101, 1112, 1113, 
1131, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.   

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board notes that a June 2002 lay statement from the 
veteran explained that he sustained an injury in 1982 when an 
APC hatch came down on top of his left thumb while he was 
going through training exercises with his unit at Fort Bragg, 
North Carolina.  

Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, the veteran is 
certainly competent to report the above injury to his left 
thumb.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has reviewed the record and observes that veteran 
has submitted a document that tends to show that he was seen 
at a service medical facility for a cut to his left thumb in 
June 1982.  The injury was cleaned and dressed with bactricin 
and gauze, and he was then released.  

During a VA examination of July 1997, the veteran reported 
that he had suffered an injury when a "rear hatch closed 
down on [his] thumb."  He reported suffering lacerations on 
both surfaces of the thumb.  He complained of occasional loss 
of feeling and grip strength in the thumb.  

Upon examination, the examiner noted the presence of healed 
sutures around the thumb.  The examination also revealed 
"scarring over the proximal phalanx, both surfaces of the 
[left] thumb" and loss of motion in the left thumb.  

The examiner concluded the veteran had suffered residual 
symptoms and defects as result of the laceration to the left 
thumb.  

In this case, the veteran is shown from the service personnel 
records on file to have performed National Guard service with 
the Company A, 3rd Battalion, 116th Infantry between at least 
March 1981 and December 1982.  

Other information obtained in connection with the review of 
the case also confirms that the veteran also performed 
service as a member of the Virginia Army National Guard from 
May 22, 1981 to January 1, 1985.  

This information would be consistent with the timeframe 
mentioned in the veteran's statements.  However, other 
communications in the file indicate that records are not 
available for the Virginia Army National Guard Service.  

Based on its review of the case, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has left thumb residual laceration scarring that as 
likely as not is due to the injury that was incurred during a 
period of active duty for training, as described by the 
veteran.  

By extending the benefit of the doubt to the veteran, service 
connection for the left thumb residual laceration scar is 
warranted.  



ORDER

Service connection for the left thumb residual laceration 
scar is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


